                         LAW OFFICE OF ANTHONY STRAZZA
                         245 MAIN STREET, SUITE 420, WHITE PLAINS, NY I 060 I
                    OFFICE: 914.428 .3700 • F AX: 914.517.5912 • AS@STRAZZALAW.C0M




                                                      May 27, 2021

BYECF
Honorable Sidney H. Stein
United States District Judge                               MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                      Re:      United States v. Frank Boateng
                                               13 Cr. 414 (SHS)

Dear Judge Stein:

        As the Court is aware, I represent the defendant, Frank Boateng, in the above-referenced
matter. Mr. Boateng is currently scheduled to be sentenced on June 9, 2021. I am writing with
the consent of the Government to respectfully request an adjournment of this proceeding as we
need more time to obtain documents that we would like the Court to consider in advance of
sentencing. After conferring with the Government, I am requesting that this matter be adjourned
to any date and time that is convenient for the Court during the weeks of July 12, 2021, July 19,
2021, or July 26, 2021- EXCEPT for the following dates: July 16, 20, 23 and 30, 2021.

       The Court's time and attention to this request are very much appreciated.


                                                       Respectfully submitted,

                                                               -s-

                                                       Anthony Strazza, Esq .



cc:    All parties via ECF


  The sentencing is adjourned to July 22, 2021, at 12:00 p.m. The defense submissions
  are due by July 8, the government submissions are due by July 15.

  Dated: New York, New York
         May 27, 2021
